Citation Nr: 1133997	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  08-04 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for tachycardia.

2.  Entitlement to service connection for asthma, to include as secondary to asbestos exposure.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1986 to October 1989 and from February 1995 to March 1996; he was a member of the Indiana Army National Guard from April 1996 to June 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied service connection for the disabilities on appeal.

The Veteran testified at an RO hearing in December 2008.  A copy of the hearing transcript has been associated with the claims file.

This matter was previously remanded by the Board in October 2009 for additional development.  

The issue of entitlement to service connection for asthma is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The Veteran's sinus tachycardia is not etiologically related to service.


CONCLUSION OF LAW

Tachycardia was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a letter dated in June 2006 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran was also notified of the criteria for establishing an effective date and disability rating.  See Dingess.

The Veteran's service treatment records, private treatment records, VA authorized examination reports, lay statements, and hearing transcript have been associated with the claims file.  The Board notes that treatment records from the Veteran's second period of active service are not available.  See January 2010 Response to Request For Information.  The Board is mindful that, in a case such as this, where service treatment records are unavailable, there is a heightened obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the U.S. Court of Appeals for Veterans Claims (Court) declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).

The Board specifically notes that the Veteran was afforded a VA examination with respect to his disability.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examination obtained in this case is adequate as it is predicated on a review of the claims file; contains a description of the history of the disability at issue; documents and considers the relevant medical facts and principles; and, to the extent possible, provide opinions as to the etiology of the Veteran's claimed disability.  The Board notes that the VA examiner who conducted the Veteran's April 2011 VA examination was unable to provide an opinion as to the etiology of the Veteran's tachycardia without resort to speculation.  The Court recently held that, in general, it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Id at 390.  As discussed below, however, the examiner in this case provided a basis for her speculative opinions  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).

B.  Applicable Law

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service treatment records are negative for any complaints, treatment, or diagnoses related to tachycardia during the Veteran's first period of service.  The Veteran underwent an enlistment examination in December 1985 and a separation examination in July 1989.  During both examinations, no relevant abnormalities were found and the Veteran denied any history of palpitations or heart trouble.  The Veteran also underwent an enlistment examination in May 1993 in connection with his Army National Guard service.  Again, no relevant abnormalities were noted, and the Veteran denied a history of heart symptoms.

An October 1997 letter from the Veteran's private physician indicated that he was diagnosed with symptomatic paroxysmal tachycardia.  An additional letter dated January 1998 from a different physician indicated that the Veteran had symptomatic sinus tachycardia.

Records dated February 1998 reflect that the Veteran was placed on a physical profile for tachycardia.  He was restricted from running or marching, and was limited to lifting no more than 20 pounds.

The Veteran testified at an RO hearing in December 2008.  With respect to tachycardia, he stated that he never had any history of that condition prior to service.  He first experienced a rapid heartbeat during his service as a recruiter, and he was under a lot of stress and not feeling well during this time.  He recounted an incident in which he blacked out and fell down some stairs at work.  This occurred a few months after he left his second period of active duty.  This led him to see a doctor, and it was at that time that his tachycardia was diagnosed.

The Veteran submitted an additional statement in support of his claim in January 2010.  He stated that during the end of his last period of active duty as a recruiter, he started having heart problems.  

The Veteran was afforded a VA examination in April 2011.  The claims file was reviewed by the examiner, who noted a history of paroxysmal atrial tachycardia from 1997, as well as a history of treatment with Tenormin.  X-rays revealed an eventration of the right anterior diaphragm.  Based on a physical examination, a history provided by the Veteran, and a review of the claims file, the examiner diagnosed the Veteran with sinus tachycardia.  With respect to etiology, she stated that the Veteran was diagnosed with a paroxysmal atrial tachycardia in 1997.  Based on current electrocardiogram findings, this condition was not present.  Rather, the Veteran had a sinus tachycardia, which is a different arrhythmia.  It was not clear whether the paroxysmal atrial tachycardia would reoccur if the Veteran was no longer taking his beta blocker, Tenormin.  It was also unknown whether the eventration abnormality contributed in any way to tachycardia.  There was no data linking the two conditions, though there were reports of shortness of air associated with symptomatic eventration.  Therefore, the examiner could not opine as to the etiology of the Veteran's condition without resorting to mere speculation.

Based on the evidence of record, the Board finds that service connection for tachycardia is not warranted.  Although the Veteran is currently diagnosed with the condition, the overall weight of the evidence is against a finding that it was incurred in or otherwise related to active service.  Service treatment records do not reflect any findings of tachycardia during the Veteran's first period of active service or for several years thereafter.  Moreover, the record does not reflect a diagnosis of any tachycardia until October 1997, more than 1 year after his second period of active duty.  The VA examiner in this case was unable to comment on the etiology of the Veteran's condition without resorting to speculation, and there is no other competent medical opinion linking the Veteran's condition to active service.

The Board has considered the Veteran's own statements in support of his claim.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Federal Circuit set forth a two-step analysis to evaluate the competency of lay evidence.  The Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury-to determine whether to grant service connection.  See Robinson v. Shinseki, 312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  The Board observes that this Federal Circuit decision is nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) (a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains").  The Board believes that if Bethea applies to Court decisions, it surely applies to those of a superior tribunal, the Federal Circuit.

Here, while the Veteran is certainly competent to report observable symptoms such as a rapid heartbeat, he has not demonstrated the medical knowledge required to establish an etiological nexus between his tachycardia and stress in service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Therefore, although the statements of the Veteran offered in support of his claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a medical nexus between the claimed disorder and the Veteran's period of active service.

Further, to the extent that the Veteran's lay statements and the statements of others are offered as evidence of continuity of symptomatology, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, supra.  As noted, in adjudicating his claims, the Board must evaluate the Veteran's credibility.  See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  As noted, competency of evidence differs from weight and credibility.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, supra; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

However, even where a veteran has asserted continuity of symptomatology since service, the Court has held that he or she is not necessarily competent to establish a link between the continuous symptomatology and a current underlying condition.  See McManaway v. West, 13 Vet. App. 60, 66 (1999), vacated on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 275 (2001); Voerth v. West, 13 Vet. App. 117 (1999); Savage, supra.  As noted above, the Veteran is not competent to establish an etiological link between his current condition and service.  Moreover, as discussed above, there is no competent medical opinion that sufficiently establishes such a nexus.  Therefore, a grant of service connection based on continuity of symptomatology is not warranted.


ORDER

Service connection for tachycardia is denied.


REMAND

The Veteran has asserted that he has asthma as a result of asbestos exposure during active service.  Specifically, he reported that he worked in Airport Tower Building Number 5 at Stout Field in Indianapolis, and that this building contained asbestos and mold that he was exposed to.  He further stated that the building had been shut down for two years in order to address the asbestos and mold problems.

VA has not undertaken development to verify the Veteran's assertion of asbestos exposure.  Therefore, on remand, the RO/AMC should contact the service department or other appropriate authority to determine whether Airport Tower Building Number 5 at Stout Field in Indianapolis contained asbestos during the Veteran's period of service.  If such development confirms exposure to asbestos, then a supplemental VA opinion should be obtained to address whether the Veteran's currently diagnosed asthma is related to asbestos exposure in service.


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the service department, or other appropriate authority.  Provide them with copies of all of the Veterans service personnel records and request that they verify whether the Veteran's duties during service could have potentially exposed him to asbestos, specifically from working in Airport Tower Building Number 5 at Stout Field in Indianapolis, Indiana.

2.  If, and only if, the additional development outlined above shows the Veteran was potentially exposed to asbestos during active service, the RO/AMC should obtain a supplemental opinion from the April 2011 VA examiner to ascertain the likely etiology of the Veteran's diagnosed asthma.  The entire claims file must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

The VA examiner should determine whether the Veteran's currently diagnosed asthma is at least as likely as not (50 percent or greater probability) related to a qualifying period of service, including any asbestos exposure.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If an opinion cannot be expressed without resort to speculation, discuss why such is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

3.  If the April 2011 VA examiner is not available, then the claims folder should be forwarded to another suitably qualified examiner in the appropriate specialty to respond to the above inquiry.  The examiner should fully comply with the instructions above and respond to all of the questions posed.

4.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action. 38 C.F.R. § 4.2 (2010).

5. After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claim based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case. The Veteran need take no action unless otherwise notified.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


